DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in reply to Applicant’s Response dated 03/08/2021. Claims 1, 11 and 13 are amended. Claims 1-20 remain pending in the application.
	
Response to Arguments
The Applicant argues (see page 7) that Jones does not disclose or suggest the following features of amended claim 1: a) the interaction request is used to request the first smart device under the first user in an interaction circle to interact with a second smart device under a second user in the interaction circle, and not to interact with a smart device under the second user outside the interaction circle.
In response to the Applicant’s argument, the rejection of claim 1 under 35 U.S.C. 102(a)(1) has been withdrawn in view of the amendment. However, upon further consideration, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. PGPub 2009/0177977) in view of Lection et al. (U.S. PGPub 2015/0270980) is made. The combination of Jones and Lection is now relied upon to teach all the features of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 10-11, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. PGPub 2009/0177977) in view of Lection et al. (U.S. PGPub 2015/0270980).

Regarding claims 1 and 11, Jones teaches A smart interaction method performed by a first smart device, comprising: receiving an interaction request input by a first user, (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group 
wherein the interaction request is used to request the first smart device under the first user in an interaction circle to interact with a second smart device under a second user in the interaction circle, and (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102)
the interaction circle comprises smart devices which are corresponding to a user social circle and which are under different users; and (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102)
establishing an interactive connection with the second smart device according to the interaction request. (Jones, see figs. 4-6; see paragraph 0041 where sends a group 
However, Jones does not explicitly teach not to interact with a smart device under the second user outside the interaction circle, and
Lection teaches not to interact with a smart device under the second user outside the interaction circle, and (Lection, see paragraph 0026 where transmit an invite to one or more other users or devices 250. To transmit an invite to a device 250, the inviting user may provide an identifier, such as a MAC address or an IP address of the device 250 to be invited. The invite may be communicated to the agent 210 of the invited device 250 through peer-to-peer communications, through the central server 290, or through a combination of both these techniques. If the invite is accepted by a user on the invited device 250, then that device 250 may become part of the group; this indicates the interaction request is used to request the specific device (MAC address) under a second user and not any other smart device under the second user outside the interaction circle)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jones and Lection to provide the technique of not to interact with a smart device under the second user outside the interaction circle of Lection in the system of Jones in order to ensure that there is no accidental sharing of communication with different group or devices and to make it easier to integrate media with a user's device (Lection, see paragraphs 0011 and 0032).

Regarding claims 3 and 13, Jones-Lection teaches wherein the receiving the interaction request input by the first user comprises: receiving an interaction request input by the first user on an interaction circle interaction page, (Jones, see figs. 4 interaction page; see figs. 5-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102)
wherein the interaction circle interaction page is a page that provides the user with a function for an interaction between the smart devices in the interaction circle. (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102)

Regarding claims 4 and 14, Jones-Lection teaches before receiving the interaction request input by the first user, further comprising: receiving an establishment request input by the first user, wherein the establishment request is used to apply for 
establishing the interaction circle according to the establishment request. (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)

Regarding claims 5 and 15, Jones-Lection teaches wherein the receiving the establishment request input by the first user comprises: receiving an establishment request input by the first user on an interaction circle establishment page, (Jones, see 
wherein the interaction circle establishment page is a page that provides the user with a function for establishing the interaction circle. (Jones, see figs. 4-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile computing device that allows a user to connect to and interact with a metaverse...; see paragraph 0024 where a metaverse, for a plurality of client computers 102; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)

Regarding claims 10 and 20, Jones-Lection teaches further comprising: receiving a management request input by the first user, (Jones, see figs. 4-6; see paragraph 0043 
wherein the management request is used to request management of the interaction circle; and (Jones, see figs. 4-6; see paragraph 0043 where parameters of the group link connection profile, which may be configured by a member of the group link connection (received parameters (management request) from the member), include setting an expiration on the group link invitation, setting a maximum group size limit, and defining a user list to automatically link a user to the group link connection when that user enters the metaverse...; see paragraph 0059 where leader of a group link connection may configure a profile of the group link connection according to the settings selected by the leader through the group link configuration interface 162)
managing the interaction circle according to the management request. (Jones, see figs. 4-6; see paragraph 0043 where parameters of the group link connection profile, which may be configured by a member of the group link connection (received parameters (management request) from the member), include setting an expiration on the group link invitation, setting a maximum group size limit, and defining a user list to automatically link a user to the group link connection when that user enters the 

Claim 2, 6-9, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones-Lection in view of Brown et al. (U.S. PGPub 2010/0262828).

Regarding claims 2 and 12, Jones-Lection teaches establishing the interactive connection with the second smart device. (Jones, see figs. 4-6; see paragraph 0041 where sends a group link invitation to a user, as specified by the leader, to join the linked group…; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
However, Jones-Lection does not explicitly teach wherein the interaction request comprises: an identifier of the second user and an identifier of the interaction circle; and
the establishing the interactive connection with the second smart device according to the interaction request comprises: determining the second smart device under the second user in the interaction circle according to the interaction request; and
Brown teaches wherein the interaction request comprises: an identifier of the second user and an identifier of the interaction circle; and (Brown, see fig. 6; see paragraph 0123 where First data (request) may also comprise additional identifying information of the first computing device or a user thereof. For example, such identifying information may include, but is not limited to, the name of the user of the first computing device, the name of a group of which the user of the first computing device is a member 
the establishing the interactive connection with the second smart device according to the interaction request comprises: determining the second smart device under the second user in the interaction circle according to the interaction request; and (Brown, see figs. 6 and 13-14; see paragraph 0123 where First data (request) may also comprise additional identifying information of the first computing device or a user thereof. For example, such identifying information may include, but is not limited to, the name of the user of the first computing device, the name of a group of which the user of the first computing device is a member and is seeking to invite the user of the second computing device to join, the type of the group (e.g. "friend", "family", or "work"), a unique identifier for the particular key exchange request (e.g. as initiated at 615), or a timestamp or expiry data (e.g. to indicate when a key exchange must be completed by); see paragraph 0143 where establishment of the communication channel is initiated by the second computing device, which contacts the first computing device at 628. In 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jones-Lection and Brown to provide the techniques of an identifier of the second user and an identifier of the interaction circle and determining the second smart device under the second user in the interaction circle according to the interaction request of Jones-Lection in the system of Jones in order to provide secure device communication (Brown, see paragraph 0030).

Regarding claims 6 and 16, Jones-Lection teaches after establishing the interaction circle according to the establishment request, further comprising: receiving an invitation request input by the first user, (Jones, see figs. 4-6; see paragraph 0041 sends a group link invitation to a user, as specified by the leader, to join the linked group; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)

inviting, according to the invitation request, the second smart device to join the interaction circle. (Jones, see figs. 4-6; see paragraph 0041 where sends a group link invitation to a user, as specified by the leader, to join the linked group…; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
However, Jones-Lection does not explicitly teach wherein the invitation request comprises an identifier of the second smart device, and
Brown teaches wherein the invitation request comprises an identifier of the second smart device, and (Brown, see fig. 6; see paragraph 0123 where First data (request) may also comprise additional identifying information of the first computing device or a user thereof. For example, such identifying information may include, but is not limited to, the name of the user of the first computing device, the name of a group of which the user of the first computing device is a member and is seeking to invite the user of the second computing device to join, the type of the group (e.g. "friend", "family", or "work"), a unique identifier for the particular key exchange request (e.g. as initiated at 615), or a timestamp or expiry data (e.g. to indicate when a key exchange must be completed by); see paragraph 0143 where establishment of the communication channel is initiated by the second computing device, which contacts the first computing device at 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jones-Lection and Brown to provide the technique of the invitation request comprising an identifier of the second smart device of Brown in the system of Jones-Lection in order to provide secure device communication (Brown, see paragraph 0030).

Regarding claims 7 and 17, Jones-Lection-Brown further teaches wherein the receiving the invitation request input by the first user comprises: receiving an invitation request input by the first user on an interaction circle invitation page, (Jones, see figs. 4-6; see paragraph 0041 sends a group link invitation to a user, as specified by the leader, to join the linked group; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)


Regarding claims 8 and 18, Jones-Lection teaches before receiving the interaction request input by the first user, further comprising: receiving an application request input by the first user, (Jones, see figs. 4-6; see paragraph 0044 where a user may control an avatar through a metaverse client viewer 110 running on the user's client computer 102. The user may then request to open a group link connection. By initiating the group link connection, the user is designated as the leader of the group link connection...; see paragraph 0041 sends a group link invitation to a user, as specified by the leader, to join the linked group; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
the application request is used to request the first smart device to join the interaction circle; and (Jones, see figs. 4-6; see paragraph 0044 where a user may control an avatar through a metaverse client viewer 110 running on the user's client computer 102. The user may then request to open a group link connection. By initiating the group link connection, the user is designated as the leader of the group link connection...; see paragraph 0041 sends a group link invitation to a user, as specified by the leader, to join the linked group; see paragraph 0042 where links the user who 
adding the first smart device to the interaction circle according to the application request. (Jones, see figs. 4-6; see paragraph 0041 where sends a group link invitation to a user, as specified by the leader, to join the linked group…; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
However, Jones-Lection does not explicitly teach wherein the application request comprises an identifier of the interaction circle, and
Brown teaches wherein the application request comprises an identifier of the interaction circle, and (Brown, see fig. 6; see paragraph 0123 where First data (request) may also comprise additional identifying information of the first computing device or a user thereof. For example, such identifying information may include, but is not limited to, the name of the user of the first computing device, the name of a group of which the user of the first computing device is a member and is seeking to invite the user of the second computing device to join, the type of the group (e.g. "friend", "family", or "work"), a unique identifier for the particular key exchange request (e.g. as initiated at 615), or a timestamp or expiry data (e.g. to indicate when a key exchange must be completed by); see paragraph 0143 where establishment of the communication channel is initiated by the second computing device, which contacts the first computing device at 628. In establishing the communication channel with the first computing device, routing data pre-stored on the second computing device (e.g. in an address book) or routing data recovered from the first data received at 620 may be used)


Regarding claims 9 and 19, Jones-Lection-Brown further teaches wherein the receiving the application request input by the first user comprises: receiving an application request input by the first user on an interaction circle application page, (Jones, see figs. 4-6; see paragraph 0044 where a user may control an avatar through a metaverse client viewer 110 running on the user's client computer 102. The user may then request to open a group link connection. By initiating the group link connection, the user is designated as the leader of the group link connection...; see paragraph 0041 sends a group link invitation to a user, as specified by the leader, to join the linked group; see paragraph 0042 where links the user who receives and accepts the group link invitation to join the linked group, to the group link connection...)
wherein the interaction circle application page is a page that provides the user with a function for adding a smart device to the interaction circle. (Jones, see figs. 4 application page; see figs. 5-6; see paragraph 0063 where A user that requests to open the group link connection…; see paragraph 0004 where opens a group link connection in response to a request from a user to open the group link connection. A linked group associated with the group link connection includes at least two users linked in the group link connection...; see paragraph 0023 where the client computer 102 is a mobile 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG VANG/Primary Examiner, Art Unit 2457